DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 10-12, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, and 12 of U.S. Patent No. 10,596,347. Although the claims at issue are not identical, they are not patentably distinct from each other because, it is clear that all the elements of claims 1, 7-8, 10-12, and 17 are to be found in claims 1-3, 10 and 12.  The difference between claims 1, 7-8, 10-12, and 17  of the application and claims 1-3, 10 and 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-3, 10 and 12 of the patent is in effect a “species” of the “generic” invention of claims 1, 7-8, 10-12, and 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1, 7-8, 10-12, and 17 is anticipated by claims 1-3, 10 and 12 of the patent, it is not patentably distinct from claims 1-3, 10 and 12.  Including the A guide catheter comprising: an elongate tubular body with an outer diameter, an inner diameter of no less than 0.0715 inches (1.8161 mm), a proximal end, a distal end, and a total length therebetween; and a sole reinforcement tubular structure embedded in polymer between the outer diameter and the inner diameter of the elongate tubular body, each of the first plurality of elongate wire members is arranged in a counterclockwise helix about a central longitudinal axis of the elongate tubular body and has a first constant transverse cross-sectional shape, the first cross-sectional shape having a maximum thickness and a maximum width, the maximum width being between three times and four and a half times the maximum thickness; and wherein each of the second plurality of elongate wire members is arranged in a clockwise helix about the central longitudinal axis of the elongate tubular body, wherein the braid configuration is 2-over, 2-under; and wherein the first plurality of elongate wire members comprises eight wire members and the second plurality of comprises eight wire members anticipate the claim limitations of patented claim 1.  
Including the A guide catheter comprising: an elongate tubular body with an outer diameter, an inner diameter of no less than 0.0715 inches (1.8161 mm), a proximal end, a distal end, and a total length therebetween; and a sole reinforcement tubular structure embedded in polymer between the outer diameter and the inner diameter of the elongate tubular body, each of the first plurality of elongate wire members is arranged in a counterclockwise helix about a central longitudinal axis of the elongate tubular body and has a first constant transverse cross-sectional shape, the first cross-sectional shape having a maximum thickness and a maximum width, the maximum width being between three times and four and a half times the maximum thickness; and wherein each of the second plurality of elongate wire members is arranged in a clockwise helix about the central longitudinal axis of the elongate tubular body, the second cross-sectional shape having a maximum thickness and a maximum width, the maximum width being between two times and three times the maximum thickness; wherein a braid pics per inch (ppi) is constant and is a value between 65 and 75 ppi anticipate the claim limitations of patented claim 1.
Claims 4-6, 9, 15-16, 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,891,112 and U.S. Publication No. 2012/0172798.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783